Benedict D. Dineen, J.
Plaintiffs move for an order to restrain defendant from proceeding with a proposed appeal in arbitration.
A dispute having arisen between the parties hereto and all being members of the Diamond Trade Association of America, Inc., they agreed to submit their dispute to arbitration pursuant to the by-laws and regulations as established and provided therefor by said association. Arbitration of the dispute proceeded in accordance with the agreement before the arbitration chamber of the association, which made a finding that the dispute between the parties did not arise out of or connected with the diamond business and, consequently, is not within the jurisdiction of the chamber to decide. The arbitration rules of the association by its by-laws provided for an appeal to the arbitration board and this procedure must be considered as part of the machinery set up for the purposes of determining arbitrable issues. Until such time as all the remedies within the association providing for arbitration of disputes are exhausted can the court be urged to act. The parties, having selected their own method of determining their dispute, are bound by the methods and procedure of the association whose manner of arbitration they have agreed to abide by. Since the appeal is provided for by the by-laws and regulations of the association, any decision or award may be acted upon by such tribunal in accordance with such by-laws. The motion is denied.